UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment #1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54756 PACIFIC GREEN TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Delaware N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5205 Prospect Road, Suite 135-226, San Jose, CA (Address of principal executive offices) (Zip Code) 408-538-3373 (Registrant’s telephone number, including area code) 3651 Lindell Road Unit D155, Las Vegas NV, 89103 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES oNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 5,627,002 common shares issued and outstanding as of November 19, 2012. Explanatory Note:This Amendment No. 1 to Form 10-Q (this “Amendment”) amends the Quarterly Report on Form 10-Q for the fiscal period ended September 30, 2012 originally filed on November 19, 2012 (the “Original Filing”) by Pacific Green Technologies Inc., a Delaware corporation (“Pacific Green” the “Company,” “we,” or “us”). We are filing this Amendment as the Original Report was filed with missing and incomplete information.We have not updated any information from the Original Report, except to complete and replace the missing disclosure in the Original Report. PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our consolidated unaudited interim financial statements for the three and six month periods ended September 30, 2012 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. 2 Pacific Green Technologies Inc. (Formerly ECash, Inc.) (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED September 30, 2012 Stated in U.S. Dollars 3 Table of Contents Table of Contents i Consolidated Balance Sheets 1 Consolidated Statements of Operations and Comprehensive Loss 2 Consolidated Statements of Cash Flows 3 1) NATURE OF BUSINESS AND OVERVIEW 4 2) GOING CONCERN 4 3) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 5 4) DUE TO RELATED PARTIES 8 5) ACQUISITION 8 6) PROMISSORY NOTE 9 7) CAPITAL STOCK 10 8) COMMITMENT 10 i | Page Pacific Green Technologies Inc. A Development Stage Company Statement 1 US Dollars (Unaudited) Consolidated Balance Sheets As at Note September 30, 2012 March 31, ASSETS Current Assets Cash and cash equivalents $ $ VAT receivable 61 Total Assets $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parties Promissory notes - Non-current Liabilities Promissory notes - Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Authorized: 500,000,000 common shares with par value of $0.001 Issued: 5,627,002 and 5,000,000 for September 30, 2012 and March 31, 2012 2 Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Accumulated deficit during development stage ) ) Total Stockholders’ Equity ) ) Total Liabilities and Stockholders’ Equity $ $ See Accompanying Notes – 1 | Page Pacific Green Technologies Inc. A Development Stage Company Statement 2 US Dollars (Unaudited) Consolidated Statements of Operations and Comprehensive Loss Six months ended Six months ended Three months ended Three months ended Cumulative amounts from April 5, 2011 (inception) to Note September 30 September 30 September 30 September 30 September 30, Revenues $
